Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 18, 2019

                                      No. 04-18-00205-CV

                                        Trece MEUTH,
                                           Appellant

                                                v.

                                      CITY OF SEGUIN,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0546-CV-A
                           Honorable William Old, Judge Presiding


                                         ORDER
Sitting:       Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice
               Liza A. Rodriguez, Justice

       Appellant’s second motion for extension of time to file his reply brief is GRANTED.
Appellant’s reply brief is due February 5, 2019. No further extensions will be granted absent
extenuating circumstances.

It is so ORDERED on January 18, 2019.
                                              PER CURIAM



ATTESTED TO: __________________________________
            KEITH E. HOTTLE,
           Clerk of Court